Citation Nr: 9901220	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of an extratesticular germ cell tumor with 
metastases to the lungs.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to December 
1988.  

In April 1996,  the Department of Veterans Affairs (VA) 
Regional Office (RO) proposed to reduce the veteran's 
schedular 100 percent rating for the disability at issue to 
noncompensable, in accordance with rating schedule criteria, 
due to there not being cancer treatment being performed for 
at least six months, and in the absence of compensable 
residuals following cessation of active malignancy.  The RO 
notified the veteran of its proposed reduction at that time.  

In a July 1996 rating decision, the RO reduced the assigned 
disability rating to noncompensably disabling.  The RO 
advised the veteran of its decision in August 1996, and he 
appealed to the  Board of Veterans' Appeals (Board).  


REMAND

As history, the Board notes that shortly prior to service 
discharge in December 1988, the veteran was noted to have 
multiple well circumscribed solid nodules throughout both 
lungs ranging in size from 1/2 to 2.5 centimeters.  To find 
the primary tumor, a CT scan of the veteran's abdomen and 
chest was obtained.  It showed two enlarged lymph nodes, one 
at the L4 level, and the other at the left inferior iliac 
artery.  The veteran started to undergo platinum, VP-16, and 
Bleomycin® therapy.  

In essence, the veteran contends that his service-connected 
disability is more severe than is acknowledged by VA and that 
it has led to additional disability.

As an initial matter, the Board concludes that the veterans 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  
See Jones v. Brown, 7 Vet. App. 134 (1994) and Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) 
and  Part 4 (1996).  Separate Diagnostic Codes identify the 
various disabilities. 

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1998); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994). However, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 Vet. 
App. 225 (1993). 

Analysis

The veterans service-connected disability is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Codes 6819 (malignant 
neoplasm of the respiratory system) and 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (malignant neoplasms of the 
genitourinary system).  In situations where active cancer has 
not recurred, these Diagnostic Codes call for rating the 
residuals on the basis of other appropriate Diagnostic 
Codes.  

Pulmonary residuals

The veteran claims that he has chronic pulmonary impairment 
residual to his extratesticular cancer with pulmonary 
metastases.  The RO has concluded that he does not have a 
compensable degree of pulmonary impairment.  

In October 1995, it was reported that the veteran had been 
treated with Bleomycin® in 1988, and that he could have 
residual pulmonary damage from it.  It was noted that three 
attempts had been made to obtain pulmonary function tests.  
Another October 1995 VA examination report states that a 
chest X-ray showed either linear scarring or subsegmental 
atelectasis of both lungs.  Pulmonary function tests were not 
done due to the veteran having a cough.  In October 1996, it 
was felt that the veteran had a chronic cough, which was 
possibly a bronchitis exacerbation or possibly symptoms of 
metastasis to the lungs.  Pulmonary and antibiotic 
medications were prescribed.  

In October 1997, a chest X-ray was recommended in light of 
the veteran's cough complaints.  A chest X-ray was not 
obtained.  

The most recent VA examination, in February 1998, was 
scheduled was to include pulmonary function tests, and there 
is no reason contained in the report as to why they were not 
performed.  

In light of the above, a VA pulmonary examination, with chest 
X-rays and pulmonary function tests, should be conducted.

Psychiatric residuals

The veteran asserts that he has a psychiatric disorder as a 
residual of his service-connected extratesticular malignancy 
with metastases to the lungs, and that it warrants 
compensation.  The ROs denial of a disability rating greater 
than zero percent for residuals of an extratesticular germ 
cell tumor with metastases to the lungs was based in part on 
its conclusion that there was no evidence of a psychiatric 
disorder which was a residual of his cancer.  See the October 
1996 statement of the case.  Current VA medical records show 
ongoing psychiatric treatment.  A December 1988 VA hospital 
discharge summary states that the veteran had increasing 
anxiety, likely secondary to his cancer disease and 
treatment, and that he was to be treated for it.  In late 
1988, the veteran had been diagnosed with his cancer, and was 
undergoing chemotherapy.

Under the circumstances, a VA psychiatric examination is 
warranted to determine if the veteran has separate 
psychiatric disability residual to his extratesticular cancer 
with pulmonary metastasis, and if so, to determine its 
nature, extent, and severity.  

Additional records

The evidence of record shows medical treatment not only with 
VA, but with the San Diego Naval Hospital and apparently also 
through a private provider denoted as Greenpace.  See the 
February 1998 VA examination report.  Decisions concerning VA 
medical benefits are ex parte in nature, and attempts are to 
be made to base such decisions on all pertinent evidence 
which is known to exist.  The veteran has stated in his VA 
Form 9 that he has had no luck obtaining San Diego Naval 
Hospital medical records, and that VA medical records are 
missing.

The record does not reflect VA attempts to obtain the 
veteran's San Diego Naval Hospital records or any private 
treatment reports in conjunction with the current rating 
action.  Therefore, attempts should be made to obtain and 
incorporate all pertinent records into his claims folder.  
Moreover, any additional VA and any Greenpace medical 
records should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
indicate where and when he has been 
treated for alleged residuals of his 
extratesticular tumor with pulmonary 
metastases since service.  Thereafter, 
in accordance with 38 C.F.R. § 3.159 
(1998), it shall attempt to obtain and 
incorporate into the claims folder 
copies of all pertinent records of 
treatment not already of record.  This 
shall include any from Greenpace, 
the San Diego, California Naval 
Hospital, and the Sepulveda, California 
VA Medical Center, each from 1989 to 
present.  

2.  Thereafter, a VA psychiatric 
examination should be conducted.  The 
veterans claims folder and a copy of 
this remand should be made available to 
and reviewed by the psychiatrist prior 
to the examination.  The psychiatrist 
should ascertain the nature, extent, and 
severity of the veteran's psychiatric 
complaints, and opine to what extent, if 
any, such are due to the veteran's 
service-connected residuals of 
extratesticular germ cell tumor with 
pulmonary metastases.  The report of the 
psychiatric examination should be 
associated with the veterans claims 
folder.   

3.  A VA pulmonary examination should 
also be conducted.  The veterans claims 
folder and a copy of this remand must be 
made available prior to the examination.  
The examiner should examine the veteran 
and review his claims folder.  All 
appropriate diagnostic testing should be 
conducted, to include a chest x-ray and 
pulmonary function studies.  If the 
examiner deems such diagnostic testing 
and studies not to be warranted, this 
should be noted in the examination 
report.  Thereafter, the examiner  
should indicate the nature, extent, and 
severity of any pulmonary disability 
present, and indicate whether or not 
such pulmonary disability is related to 
the veteran's residuals of 
extratesticular germ cell tumor with 
pulmonary metastases, including the 
Bleomycin® therapy the veteran received 
in 1988-1989.  If the veteran has 
pulmonary impairment but the examiner 
concludes that such is related to some 
other disease process or due to some 
other injury or disability, this should 
be indicated in the examination report.  
The report of the examination should be 
associated with the veterans claims 
folder.   

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for residuals of extratesticular 
germ cell tumor with metastases to the 
lungs.  If additional development of the 
evidence, to include examination by a 
urologist or other specialist, is deemed 
to be necessary, such examination should 
be accomplished.  

The RO should specifically consider the 
provisions of 38 C.F.R. § 3.310 and the 
Courts holding in Esteban in arriving 
at its conclusion.

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).


CONTINUED ON NEXT PAGE

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


 
		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

  38 C.F.R. § 4.97 was revised during the course of this appeal.  The pertinent provision was not, however, 
changed.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).
- 2 -
